Title: From James Madison to John George Jackson, 30 May 1807
From: Madison, James
To: Jackson, John George



Dear Sir
Washington May 30. 1807

I recd by yesterday’s mail your further communications relating to Witnesses &c, under circumstances which obliged me to dispose of them without more than the slightest opportunity of looking into them.  I regret that the task has subjected you to so much trouble & vexation.  To other recompences for them is added however all the approbation of your exertions which is due to the laudable motives which produced them.
The Richmond paper inclosed contains the latest, & indeed all the particulars which have come to hand, as to the progress of the trial there.  Another paper will give you the freshest accts. from Europe.  We have nothing official from any quarter that is particularly interesting, excepting the Mediterranean, where Lear has settled our differences very satisfactorily with Tunis.  I refer to the letter from Mrs. M. for what I omit, adding only to hers my affece. regards to you all.  Yrs. truly

James Madison


Purviance has at length departed with the budget for M. & P.  It could not be made up finally till the return of the P. from Monticello.

